923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert Tyrone MORGAN, Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, Appellee.
No. 89-5477.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel;  the motion for summary reversal and the response thereto;  and the motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.  It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order filed October 13, 1989, be vacated and the case remanded for further proceedings.  The district court's conclusion that the documents at issue can be withheld as Congressional-agency communications under Exemption (b)(5) is no longer tenable in light of Dow Jones & Co. v. United States Dep't of Justice, 908 F.2d 1006 (D.C.Cir.1990).  We cannot affirm on the alternative grounds put forth by the government because there are no findings in the record with respect to whether the documents withheld are predecisional or deliberative.  It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.